PER CURIAM.
The appellants filed this appeal from a judgment of the circuit court denying their petition for writ of habeas corpus, seeking reduction of bail which had previously been fixed by an order of the court having jurisdiction for trial of the offenses with which they were charged. Having considered the briefs and arguments of counsel and examined the record of the hearings of the circuit court on the habeas corpus proceeding, we hold that the appeal is without merit. There was a full inquiry into the matter before the circuit court. The judgment of the circuit court, refusing to reduce the bail, which comes here with a presumption of correctness, is supported by the record.
Affirmed.